Citation Nr: 0913295	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for chronic allergies, 
to include hay fever.  

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran was scheduled for a Travel Board hearing on 
September 20, 2006.  The Veteran was provided notice of the 
hearing date in August 2006 and he informed the RO that he 
would report for the hearing.  However, the Veteran failed to 
report for the hearing.  

The Veteran submitted a statement on the day of the hearing 
wherein he asked that his hearing be postponed and the record 
be kept open for 60 days to allow him to obtain additional 
evidence in support of his claim. The Veteran further stated 
that, after the requested delay, his appeal and any 
additional evidence should be forwarded to the Board for a 
decision based on the evidence of record.

The Veterans Law Judge assigned to hold the hearing construed 
the statement as a motion to reschedule the Veteran's 
hearing.  The Veterans Law Judge found that good cause was 
not shown for the hearing to be rescheduled and denied the 
motion. See 38 C.F.R. § 20.704(c) (2008).  The Veterans Law 
Judge did grant the motion to keep the record open for 60 
days.  See 38 C.F.R. § 20.709 (2008).

The Veteran did not submit any additional evidence.  His case 
was certified on appeal to the Board on November 21, 2006.

Finally, the Veteran's claim originally included the issue of 
whether new and material evidence was received to reopen a 
claim for service connection for tinea corporis.  The issue 
was denied by way of the rating decision dated in August 
2003. The Veteran submitted his notice of disagreement in 
September 2003.  The issue of tinea corporis was included in 
the statement of the case that was issued in July 2004.  
The Veteran's substantive appeal was received in August 2004.  
The Veteran specifically listed the issues he wished to 
appeal.  He did not include the issue of tinea corporis.  The 
representative has referred to the tinea corporis matter in 
appellate briefs, however, it is clear from the Veteran's 
correspondence that he is not pursuing the matter.  The 
Veteran's intentions were further clarified in his motion to 
keep the record open for 60 days in September 2006.  He said 
that the issues on appeal consisted of those listed above.  
He made no reference to the tinea corporis matter.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2008); Roy v. Brown, 5 Vet. App. 554 (1993).  
As the Veteran has made it clear that he is not appealing the 
matter of whether new and material evidence has been received 
to reopen a claim of service connection for tinea corporis, 
the Board does not have jurisdiction over this issue.

In January 2007, the Board remanded the issues currently on 
appeal for further development.  

In September 2008, the Board referred the issue of 
entitlement to service connection for colon cancer for a VHA 
medical expert opinion; such opinion was received in December 
2008.  The case has since returned to the Board for further 
appellate consideration.  

The issue of entitlement to service connection for chronic 
allergies, to include hay fever is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A June 1983 rating decision denied the Veteran's service 
connection claim for hepatitis; the Veteran did not file a 
timely appeal following appropriate notice.

2.  Evidence received since the June 1983 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's service connection claim for hepatitis.

3.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

4.  Colon cancer was not manifest during service, was not 
manifest within one year of separation, and the preponderance 
of the evidence is against a finding that it is related to 
service, to include exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The June 1983 rating decision, which denied service 
connection for hepatitis, is final.  38 U.S.C. § 4005 (1982); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the June 1983 rating decision 
that denied service connection for hepatitis is not new and 
material, and the Veteran's service connection claim for 
pertinent disability is not reopened.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  Colon cancer was not incurred in or aggravated by 
service, to include exposure to Agent Orange, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a notice letter provided to the Veteran in 
February 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Although the RO identified the 
incorrect date of the last final denial, the basis for the 
denial is the same.  (The correct date of the last final 
denial is June 1983).  Consequently, the Board finds that 
adequate Kent notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.

With regard to the service connection claim for colon cancer, 
the RO issued VCAA letters in July 2003, January 2004, 
February 2007, and October 2007.  These letters informed the 
Veteran of what evidence was required to substantiate his 
claim, and of the Veteran's and VA's respective duties for 
obtaining evidence.  In a March 2006 letter, the Veteran was 
also advised as to how disability ratings and effective dates 
are assigned.  See Dingess, supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment  records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran identified treatment from a private physician, 
Dr. Lane.  According to an undated letter received in July 
2003, Dr. Lane indicated that he treated the veteran from the 
1970's to early 1980's.  Dr. Lane indicated that he no longer 
has the veteran's records as he only keeps them for 10 years.  
As such, the Board finds that further attempts would be 
futile to secure any of the Veteran's records in Dr. Lane's 
custody.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service treatment  
records, private medical evidence, VA medical evidence, and 
records from the Social Security Administration (SSA).  The 
record also contains a VHA medical expert opinion dated in 
December 2008 with respect to the Veteran's colon cancer 
claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).   The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

The Veteran was originally denied service connection for 
hepatitis in a January 1970 rating decision on the basis that 
there was no evidence of any residuals of hepatitis that was 
treated during service.  

In a June 1983 rating decision, the RO again denied service 
connection for infectious hepatitis on the basis that it had 
not received evidence showing that the Veteran had current 
residuals of hepatitis.  The Veteran was notified of that 
decision in the following month.  Although the Veteran 
expressed disagreement with the June 1983 decision, and the 
RO issued a statement of the case, he did not file a timely 
substantive appeal and therefore the June 1983 decision 
became final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Since the June 1983 rating decision is final, the Veteran's 
service connection claim for hepatitis may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the procedural history outlined above, the Veteran's 
claim for hepatitis was last denied by the RO in the June 
1983 rating decision.

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.   New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

At the time of the June 1983 denial, the claims folder 
contained service treatment records dated in 1969 that showed 
treatment for hepatitis.  Subsequent treatment records and VA 
medical evidence (VA examination report dated in June 1983) 
are negative for any hepatitis residuals.  

Evidence received subsequent to the June 1983 rating decision 
includes additional VA medical evidence, private evidence, 
SSA records, and the Veteran's contentions.  On review, the 
Board finds that new and material evidence has not been 
received subsequent to the June 1983 rating decision.  The 
newly received evidence, to include records from Dr. 
Williams, Dr. Lane, and the SSA, all note a history of 
hepatitis, however, is not material in that it does not show 
that the Veteran currently has hepatitis or residuals thereof 
which are related to service.  
Thus, the new evidence, either by itself or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the hepatitis 
claim.  38 C.F.R. § 3.156 (2008).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence is not considered new and material 
for the purpose of reopening the service connection claim for 
hepatitis.  Accordingly, the claim is not reopened.


III.  Service Connection Claim for Colon Cancer

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Throughout the current appeal, the Veteran has maintained 
that he was exposed to herbicides during his service in 
Vietnam and that such exposure resulted in his subsequent 
development of colon cancer.  

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
§  3.307(a)(6)(ii).  The Veteran had approximately six months 
of service in the Republic of Vietnam.  Accordingly, he is 
presumed to have been exposed to herbicides.  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including colon cancer.  It was specifically indicated that 
the National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of 
gastrointestinal tract cancers, including colon cancer.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).

On review, the Board finds that service connection for the 
Veteran's colon cancer is not warranted on a presumptive 
basis, as secondary to in-service Agent Orange exposure.  As 
noted, colon cancer is not a disability recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  As such, 
presumptive service connection is not warranted based on 
exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

On review, however, the Board finds that service connection 
for colon cancer is also not warranted on a direct basis.  
There is no evidence of colon cancer during service or within 
the first post-service year.  Service treatment records are 
negative for complaints of, treatment for, or findings of 
colon cancer.  A post-service VA examination conducted in 
June 1983 was also negative for colon pathology.  

A sigmoid colon tumor was not diagnosed until the Veteran 
underwent a flexible sigmoidoscopy and colonoscopy in 
February 1996, after having experienced rectal bleeding.  
Thereafter, the Veteran underwent an anterior resection of 
the sigmoid tumor with a concomitant liver biopsy.  Pathology 
showed the presence of a moderately well to poorly 
differentiated mucous-producing adenocarcinoma of the colon 
extending through the muscularis with metastatic 
adenocarcinoma in one of sixteen regional lymph nodes.  The 
liver biopsy was negative.  

In March 1996, the Veteran began receiving weekly adjuvant 
chemotherapy injections and bi-weekly oral levamisole.  He 
continued such treatment for one year.  Multiple subsequent 
follow-up examinations have been consistently negative for 
evidence of recurrence of colon cancer.  

The crux of this case is whether there is evidence of a nexus 
between the Veteran's colon cancer and service.  The claims 
folder contains differing opinions.  

In an August 2004 letter, Dr. Williams, a private physician, 
who has treated the Veteran for various conditions including 
hepatitis, hay fever, allergies, and skin fungus, concluded 
that "it is [as] likely as not, or it is more likely than 
not, coupled with the basis set forth, that . . . [the 
Veteran] has colon cancer related to military service and 
Agent Orange exposure."  In support of this conclusion, the 
private doctor explained that "Agent Orange is a proven 
toxic carcinogen with diverse terrible effects on human 
health."  Dr. Williams also stated that colon cancer is 
closely related to prostate cancer.  In an April 2005 letter, 
this physician reiterated his beliefs.  Dr. Williams is a 
retired army physician and has been in private practice for 
30 years.

As noted, in September 2008, the Veteran's claim for colon 
cancer was referred for a VHA medical expert opinion, and in 
December 2008, a VA Colon and Rectal Surgeon provided an 
opinion.  The physician noted that the Veteran's claims 
folder was reviewed in full, as well as the medical 
literature.  The VHA physician found no medical literature 
showing a causal relationship between Agent Orange exposure 
and gastrointestinal cancer.  The physician noted that while 
Agent Orange exposure in large quantities does in fact have a 
link to several types of cancer, colon cancer is not one of 
those.  The physician emphasized that the National Academy of 
Sciences and the website www.cancer.org concluded that there 
is no association between herbicide exposure and any 
gastrointestinal cancer.  The VHA physician also indicated 
that it is well-documented that African Americans have been 
found to have a higher incidence of colorectal cancer, as 
well as more advanced cancers at the time of diagnosis, 
regardless of occupation, education, and socioeconomic 
status.  Furthermore, the VHA physician pointed out that the 
Veteran indicated a family history of cancer, albeit the type 
or site is unknown.  The VHA physician stated that if the 
Veteran does indeed have a family history of gastrointestinal 
cancer, such factor increases the Veteran's risk of 
colorectal cancer.  In response to the Dr. William's 
statement that prostate cancer appears to be co-morbid with 
colon cancer, the VHA physician stated that the relationship 
between the Veteran's prostate and rectal cancer is only a 
spatial one, explaining that one can invade the other as 
stated, however, prostate cancer, in itself, does not cause 
colorectal cancer.  The VHA physician ultimately concluded 
that the Veteran had less than a 50 percent probability of 
contracting colon cancer as a result of his exposure to Agent 
Orange during his service in Vietnam.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board affords more probative weight to the December 2008 
VHA opinion than to the opinions provided by Dr. Williams.  
The December 2008 VHA opinion was provided after the benefit 
of reviewing the entire claims folder, to include Dr. 
Williams' opinions.  There is no indication that Dr. Williams 
reviewed the Veteran's entire claims folder.  Moreover, 
although Dr. Williams opined that the Veteran's colon cancer 
is more likely than not related to Agent Orange exposure; his 
rationale for such opinion is not specific to the Veteran in 
this case.  Rather Dr. Williams' opinion appears to be based 
on the notion that VA should recognize colon cancer as a 
disability presumptively associated with colon cancer for all 
Veterans.  Dr. Williams cites to studies regarding colon 
cancer in persons who served in the military, and he supports 
certain vaccines for all military persons, but barely 
discusses the specifics of the Veteran's case.  On the other 
hand, the December 2008 VHA physician weighs all risk factors 
of colon cancer pertinent to the Veteran, such as his medical 
history, race, and family history of cancer.  Therefore, the 
Board finds by a clear preponderance of the evidence that the 
Veteran's colon cancer is not related to his military 
service, to include Agent Orange exposure.  

Further, to the extent that the Veteran, himself, relates his 
colon cancer to in-service exposure to Agent Orange, the 
Board notes that he, as a layperson, is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the Veteran's colon cancer based 
on his statements alone.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a 
service connection claim for hepatitis; the claim is not 
reopened.

Entitlement to service connection for colon cancer is denied.
	

REMAND

Service treatment records dated in August 1968 show treatment 
for hay fever.  An August 1968 "Medical Condition Physical 
Profile Record" dated in the same month shows that the 
Veteran had hay fever and that he was not be assigned to a 
duty requiring prolonged or repeated exposure to dust.  

A June 1983 VA examination report shows a diagnosis of 
chronic sinusitis, but hay fever or any type of allergy was 
not diagnosed.  

Private treatment records beginning in 1994 from Dr. Williams 
show an impression of allergies. 

The Veteran has not yet been afforded a VA examination to 
ascertain the etiology of his current allergies.  Thus, the 
Board finds that a VA examination is necessary, as the 
evidence indicates that the allergies "may be associated" 
with military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed chronic allergies, 
to include hay fever.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should provide a comprehensive 
report, and provide a complete rationale 
for any conclusions reached.

The examiner should note all allergies, to 
include hay fever, currently shown.  For 
each diagnosed disability, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
allergy is related to the Veteran's active 
service.  Any opinion should be reconciled 
with the service treatment records showing 
treatment for hay fever, the June 1983 VA 
examination report, and the diagnoses of 
allergies shown on Dr. Williams' treatment 
records.

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for chronic allergies, to 
include hay fever.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


